Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fechheimer (2,285,960).
Regarding claim 1, Fechheimer shows a transmission system (preamble), comprising:
an electric machine including a rotor and a stator (with ducts 3 and 4),
wherein the stator includes a plurality of sets of laminated stacks (1); and
a spray bar (8, 9) configured to direct a coolant between a first set and a second set of the plurality of sets of the laminated stacks (Fig. 1).
Regarding claim 2, Fechheimer also shows wherein each set of the laminated stacks is part of a back iron of the stator (laminations, column 2, right, lines 30-45).
Regarding claim 8, Fechheimer also shows wherein the spray bar (8) is located near a top edge of the stator (Fig. 1), and the top edge coincides with a twelve o’clock position of the stator.

Regarding claim 14, Fechheimer also shows wherein the coolant is oil (right column 1, line 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fechheimer in view of Iwase et al. (9,261,017).
Regarding claim 3, Fechheimer shows all of the limitations of the claimed invention except for a front module that at least partially houses the electric machine, a transmission gearbox aft of the front module, and a torque converter located axially between the front module and the transmission gearbox.

	Since Fechheimer and Iwase et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the electric machine with the converter and gearbox as taught by Iwase et al. for the purpose discussed above.
Regarding claim 13, Iwase et al. also shows wherein the spray bar (A2) is suspended within an open space defined between the stator (St) and a torque converter housing (34b).
Regarding claim 15, Iwase et al. also shows wherein the transmission system is configured such that the coolant matriculates to the rotor from the stator via gravity (32, top, Fig. 2).
Regarding claim 16, Iwase et al. also shows an electrified vehicle, comprising:
a front module at least partially housing an electric machine (MG);
a transmission gearbox (gear TM) aft of the front module;
a torque converter (TC, Fig. 2) located between the front module and the transmission gearbox; and
Fechheimer also shows a spray bar (8) configured to direct a coolant between a first set and a second set of a plurality of sets of laminated stacks of a stator of the electric machine.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fechheimer.
Regarding claims 6 and 7, Fechheimer shows all of the limitations of the claimed invention except for wherein the spray bar includes a crescent shaped body and wherein the spray bar includes a curved body that covers between 60 degrees and 180 degrees of a face of the stator.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the spray bar as a crescent shaped body for the purpose of reducing more heat, since it has been held that where the general conditions of a claim are 
It would also have been obvious to one having ordinary skill in the art at the time the invention was made to form the spray bar with a curved body that covers between 60 degrees and 180 degrees of a face of the stator for the purpose of reducing more heat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fechheimer in view of Lassila (2018/0138784).
Regarding claim 9, Fechheimer shows all of the limitations of the claimed invention except for wherein the spray bar includes a plurality of nozzles.
Lassila shows wherein the spray bar includes a plurality of nozzles (40) for the purpose of reducing more heat.
	Since Fechheimer and Lassila are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add more nozzles as taught by Lassila for the purpose discussed above.
Regarding claim 10, Fechheimer also shows wherein a first nozzle of the plurality of nozzles is configured to direct a coolant between the first set and the second set of the laminated stacks (1) and Lassila also shows a second nozzle of the plurality of nozzles is configured to direct the coolant onto end windings (22a) of the stator.
Allowable Subject Matter
Claims 4-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the transmission system comprising a feed tube connected to the front module by a first mounting attachment and connected to the spray bar by a second mounting attachment as recited in claim 4; wherein the first nozzle includes a first orifice having a first diameter and the second nozzle includes a second orifice having a second diameter, wherein the first diameter includes a different diameter than the second diameter as recited in claim 11.   Claim 5 is dependent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



3/24/2022
/DANG D LE/Primary Examiner, Art Unit 2834